DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Listing of Claims filed on June 24, 2022 is respectfully acknowledged. Claims 1-24 are pending for examination.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “correlation module” in claim 12, and “localization module” in claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA 35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	Claim(s) 1, 2, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 8,694,236 B2).

	Regarding claims 1 and 12, Takagi discloses a method and system of navigating a vehicle (i.e. the recognition device can be effectively used in cooperation with a navigation device, because the recognition device can accurately recognize the road shape and the lane on which the vehicle is driven — Col. 3, lines 18-25; FIG. 3), the method and system comprising:
	a correlation module configure for correlating a global positioning system (GPS) signal, received from a GPS sensor at the vehicle, with a first location on a map loaded from a database (i.e. the recognition device recognizes the road shape, and matching between the road shape and map data of the navigation device is performed. Thus, accuracy for detecting the position of the vehicle can be improved, and the lane on which the vehicle is driven can be recognized. Therefore, the navigation device can perform an appropriate assistance of the lane change. In a case where the recognition device has the cooperation with the navigation device, when the navigation device has a differential global positioning system (DGPS including an inherent sensor) capable of measuring an accurate position of the vehicle, the momentum (movement) of the vehicle is measured or corrected by using an output from the DGPS. Thereby, the accuracy for detecting the positions of the vehicle and the reflection object in the absolute coordinate can be improved. Further, the curvature of the road in front of the vehicle can be provided from the map data of the navigation device — Col. 8, lines 7-26); and
	a localization controller configured for determining, from a list of features of a plurality of respective objects received from a radar sensor of the vehicle, the list of features including, for each respective object, locations of each object relative to the vehicle at a plurality of timesteps (i.e. the first and second time periods are input into ECU 60 after light receiving portion 20 of a laser-radar receives the reflection light, the object recognition process is performed by using the reflection light corresponding to laser light, data clustering is performed for the forward objects detected by the laser-radar, and tracking is performed by using a Kalman filter, wherein during data clustering, object data are separated into groups based on a distance between the object data, an attribute of the object is determined based on characteristics of predetermined model objects with characteristics such as a shape, size, reflectivity, position or momentum – Col. 4, line 51 – Col. 5, line 24), a second location of the vehicle relative to a drivable surface based on the locations of each object relative to the vehicle (i.e. In the measuring step, a traveling amount of the vehicle is measured. In the calculating step, a coordinate position of the vehicle in an absolute coordinate having a predetermined point as an origin point is calculated based on the traveling amount measured by the traveling amount measuring element, and a coordinate position of the object is calculated based on the calculated position of the vehicle and the position of the object relative to the vehicle. In the memorizing step, the coordinate positions of the vehicle and the object are memorized – Col. 2, lines 22-29; detecting the positions of the vehicle and the reflection object in the absolute coordinate – Col. 8, lines 20-24; all position data of the forward objects detected in the past detection period has to be updated in accordance with a change of the position of the vehicle – Col. 6, lines 9-12) , the drivable surface including a first travel lane and at least one of a second travel lane and a free space harbor (i.e. the number of the lanes can be calculated based on the lane width calculated in the forward object and the lane mark recognition processes — Col. 6, lines 60-62; FIG. 3).
	Takagi does not specifically disclose the method and system comprising:
		the localization controller for determining a third location of the vehicle based on the 			second location of the vehicle relative to the drivable surface, lane data, and drivable 			surface width; and for
		providing a fourth location of the vehicle based on the third location of the vehicle and 			the first location on the map.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply these teachings to the method and system of Takagi, since the teachings of Takagi facilitate position determining of a vehicle traveling down a road, and since it is understood in the art that a vehicle traveling down a road covers a multitude of positions, including a third and fourth position of the vehicle.

	Regarding claims 2 and 13, Takagi further discloses the method and system further comprising, wherein the localization controller is further configured to determine, from the list of features, an attitude of the vehicle relative to the drivable surface (i.e. The lane change is recognized based on a position relationship between the lane mark and the vehicle — Col. 7, line 39).

10. 	Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 8,694,236 B2) as applied to claims 1, 2, 12, and 13 above, and further in view of Karlsson et al. (US 2004/0167688 A1).

	Regarding claims 3 and 14, Takagi does not disclose the method and system further comprising, wherein the localization controller is further configured to match image data received by a vision sensor of the vehicle to landmark features stored in a database. 
	However, Karlsson et al. discloses the limitation "wherein the localization controller is further configured to match image data received by a vision sensor of the autonomous vehicle to landmark features stored in a database" by teaching that landmark recognition module 1410 uses the feature descriptors identified in the image to identify landmarks with similar features that have been previously identified and stored in a database, such as the landmark database 606, identifies one or more matching
landmarks based on the number of features that are common between the image and the stored landmark, and provides a relative localization module 1412 with a list of matching landmarks and corresponding 2-D features [0223].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Takagi to include the features of Karlsson et al. in order to reduce frequent and costly updates such that the map accurately represents its surroundings.

11. 	Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 8,694,236 B2) in view of Mori et al. (US 7,970,529 B2) as applied to claims 1, 2, 12, and 13 above, and further in view of Essati et al. (US 2012/0287280 A1).

	Regarding claims 4 and 15, Takagi does not disclose the method and system wherein the localization controller is further configured to: 
	track a relative position of each feature from a given sensor across multiple time steps; and 		retain features determined to be stationary based on the tracked relative position.
	However, Essati et al. discloses a digital map of the defined region, having a defined coordinates system, wherein the digital map includes stationary reference features with a unique identifying feature, before digital images are recorded of at least a sub-region of the defined region, preferably of the whole defined region, for purposes of registering and detecting further reference features, wherein also stationary and/or temporary reference features without a unique identifying feature are registered and detected, and are added to the digital map and/or an associated buffer store [0015].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Takagi to include the
features of Essati et al. so that an accurate and robust determination of position is guaranteed without the disadvantageous registration of a pure relative movement of the vehicle.

12. 	Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 8,694,236 B2) in view of Essati et al. (US 2012/0287280 A1) as applied to claims 4 and 15 above, and further in view of Caylor et al. (US 2016/0047657 A1).

	Regarding claims 5 and 16, neither Takagi nor Essati et al. disclose the method and system further comprising, wherein the localization controller is further configured to: 
	for radar features, perform an Extended Kalman Filter (EKF) measurement to update vehicle 	position and attitude, and updating error estimates and quality metrics for input sensor sources, 	each time a radar feature is observed, and is further configured to:
		evaluate the quality of the GPS signal so that subsequent localization functions know 			the expected position quality; and
		determine a last known accurate GPS solution based on the quality metrics.
	However, Caylor et al. discloses the limitation "evaluating the quality of the GPS signal so that subsequent localization functions know the expected position quality; and determining a last known accurate GPS solution based on the quality metrics” by teaching that the position error grows during the collection of the radar altimeter measurement history. Therefore, the covariance matrix needs to be updated as a function of time to reflect these error effects. The covariance matrix is updated by the Fusion Filter 116, for example through the use of a time update in an extended Kalman filter, generally running at a lower filter rate than the radar altimeter measurement rate [0054].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Takagi to include the
features of Caylor et al. in order to obtain the vehicle's location quickly when the initial location uncertainty is large.

13. 	Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 8,694,236 B2) in view of Essati et al. (US 2012/0287280 A1) as applied to claims 4 and 15 above, and further in view of Roumeliotis et al. (US 2015/0369609 A1).

	Regarding claims 6 and 17, neither Takagi nor Essati et al. disclose the method and system of Claims 4 and 15, wherein the localization controller is further configured to, for vision features:
	track each vision feature until each vision feature leaves a sensor field of view;
	add clone states each time the feature is observed; and
	upon the vision feature leaving a field-of-view of the sensor, perform a Multi-State-Constrained-
	Kalman-Filter (MSCKF) filter measurement update to update vehicle position and attitude, and
	update error estimates and quality metrics for input sensor sources.
	However, Roumeliotis et al. discloses the limitations "track each vision feature until each vision feature leaves a sensor field of view; add clone states each time the feature is observed; and upon the vision feature leaving a field-of-view of the sensor, perform a Multi-State-Constrained-Kalman-Filter (MSCKF) filter measurement update to update vehicle position and attitude, and update error estimates and quality metrics for input sensor sources" by teaching that, rather than maintaining a map of the environment, the estimator described herein may utilize Multi-State Constrained Kalman Filter (MSCKF) to marginalize all observed features, exploiting all available information for estimating a sliding window of past camera poses [0041].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Takagi to include the features of Roumeliotis et al. for improving the estimation consistency and accuracy, based on the system's observability properties.

14. 	Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 8,694,236 B2) in view of Essati et al. (US 2012/0287280 A1) as applied to claims 4 and 15 above, and further in view of Takiguchiet al. (US 2010/0034426 A11).

	Regarding claims 7 and 18, neither Takagi nor Essati et al. disclose the method and system of Claims 4 and 15, wherein the localization controller is further configured to retain features including employing both radar features tracks and vision feature tracks, and deter mining stationary features based on a comparison of predicted vehicle motion to the feature tracks.
	However, Takiguchi et al. discloses the limitation "wherein the localization controller is further configured to retain features including employing both radar features tracks and vision feature tracks, and determining stationary features based on a comparison of predicted vehicle motion to the feature tracks” by teaching that a feature identification apparatus 300, in the motion stereo process (S201), generates a three-dimensional model of the stationary body by the motion stereo method using a plurality of time series of images captured by the single camera 230. Then, the feature identification apparatus 300, in the moving body removing process (S202), extracts and removes the laser measured point cloud of the moving body region from the road surface shape model based on the LRF data by comparing with the stationary model based on the image [0164].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Takagi to include the features of Takiguchi et al. in order to measure the position of the feature with a high precision even if the road is uneven.

15. 	Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 8,694,236 B2) as applied to claims 1, 2, 12, and 13 above, and further in view of Wu et al. (US 2009/0292468 A1).

	Regarding claims 8 and 19, Takagi does not disclose the system of Claim 12, wherein the radar sensor outputs radar features and multi-target tracking data.
	However, Wu et al. discloses that the radar data 34 is fed to a multi-target tracking (MTT) module 46 to estimate the location and velocities 48 (collectively referred to as the "MTT outputs") of each radar target (i.e., identified by the radar sensor/system as a potential threat vehicle) [0037].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Takagi to include the features of Wu et al. in order to estimate the position and motion of a threat vehicle modeled as a rigid body object at close range, preferably less than about 20 meters from a host vehicle.

16. 	Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 8,694,236 B2) as applied to claims 1, 2, 12, and 13 above, and further in view of Mercer (US 2006/0092295 A1).

	Regarding claims 9 and 20, Takagi does not disclose the method and system further comprising converting the list of features to a list of relative positions of objects relative to the position of the vehicle.
	However, Mercer discloses that aspect A may be modified as a function of the position of the feature relative to the media objects in the sequence 112 or relative to other features in the sequence 112 [0027].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Takagi to include the features of Mercer in order to track features and maintain feature characteristics (e.g., wipe or fade transition patterns) while editing and/or re-ordering media objects.

17. 	Claim(s) 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 8,694,236 B2) as applied to claims 1, 2, 12, and 13 above, and further in view of Rinker (US 2014/0231576 A1).

	Regarding claims 10 and 21, Takagi does not disclose the method and system wherein the features are vision features, and further comprising wherein the localization controller is further configured to:
	convert the vision features to lines of sight relative to the vehicle.
	However, Rinker discloses the limitation "convert the vision features to lines of sight relative to the vehicle" by teaching that A/D converter 98 then applies a corresponding digital signal to bi-modal processing system 74, which correlates the qualified pulse feature data to generate the desired line-of-sight guidance data [0038].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Takagi to include the features of Rinker in order to provide embodiments of a multi-mode seeker that reliably provides both imaging and Semi-Active Laser guidance capabilities with fewer components, with an enhanced reliability, and with an improved accuracy.

18. 	Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 8,694,236 B2) as applied to claims 1, 2, 12, and 13 above, and further in view of Ollis (US 2014/0309836 A1).

	Regarding claims 11 and 22, Takagi does not disclose the method and system further comprising wherein to provide the fourth location of the vehicle the localization controller is further configured to employ inertial measurement unit (IMU) data.
	However, Ollis discloses the limitation "comprising wherein the localization controller is further configured to provide an improved location further includes employing inertial measurement unit (IMU) data" by teaching that some automated convoy approaches employ a set of sensor packages that include GPS and inertial sensors installed on each vehicle [0029].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Takagi to include the features of Ollis in order to improve position estimation and vehicle control in autonomous, multivehicle convoy systems.

19. 	Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohli et al. (US 5,901,171 A) in view of Saeger et al. (US 10,235,817 B2).

	Regarding claims 23 and 24, Kohli et al. discloses a system (i.e. GPS car navigation system 24 – Col. 6, line 7) and method for navigating a vehicle (i.e. car 10 – Col. 5, line 56), the system and method comprising:
	a GPS receiver of the vehicle (i.e. GPS antenna 28 – Col. 6, line 12); and
a localization module configured to:
	determine a last accurate global positioning system (GPS) location based on a GPS signal received at the GPS receiver of the vehicle (i.e. turn detector 66 may operate on the current GPS position provided by PosProcessor 48 to develop a vehicle velocity vector position, then operates on the route information provided by Route Data Base 52 to determine the expected position of car 10 along track 62 based on the then current GPS position information - Col. 10, lines 17-31); 
	determine a trajectory of the vehicle on a drivable surface based on (a) data from an inertial measurement unit (IMU) of the vehicle (i.e. The actual turning of the car may be detected by a change in the vehicle velocity vector determined from the GPS data or from other conventional means such as an inertial navigation sensor -  Col. 9, lines 49-52); and
	calculate a new position of the vehicle based on the last accurate GPS location and signal with the trajectory and a width of the drivable surface (i.e. An estimate of the unknown, representing the maximum width of the track or roadway, is thereby combined with altitude and clock hold estimates to derive GPS position information along the predicted track – Abstract; if an actual turn is detected from a change in the vehicle velocity vector from the GPS position of car 10 near the time predicted for that turn, the actual position of car 10 at the time of the turn can be determined and used to update the then current GPS position for use as a position reset applied to PosProcessor 48 – Col. 10, lines 36-46), the drivable surface including a first travel lane and at least one of a second travel lane and a free space harbor (FIG. 1 shows at least two travel lanes). 
	Kohli et al. does not disclose the localization module configured to:
		determine a trajectory of the vehicle on a drivable surface based on (b) radar data 			including a list of features of a plurality of respective stationary objects, the list of 			features including, for each respective stationary object, distance and angle of each 			stationary object relative to the vehicle. 
	However, Saeger et al. discloses the localization module configured to determine a trajectory of the vehicle on a drivable surface based on (b) radar data (i.e. a motion-estimation module 38 may use inputs 32a characterizing driver controlled parameters to obtain or define a vector setting forth a direction of travel and velocity at a particular moment in time – Col. 4, lines 39-42; On-board sensors 16 such as cameras, laser scanners, ultrasonic devices, radars, or the like may be used for driver assistance, controlling vehicle dynamics, and/or autonomous driving – Col. 2, lines 42-46) including a list of features of a plurality of respective stationary objects, the list of features including, for each respective stationary object, distance and angle of each stationary object relative to the vehicle (i.e. data from such sensors 16 may be used to identify objects such as other vehicles, traffic signs, or surface anomalies such as bumps, potholes, truck ruts and their position (e.g., angle, distance) relative to a corresponding vehicle 18 – Col. 2, lines 46-50).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Kohli et al. to include the features of Saeger et al. in order to better estimate the motion of the vehicle in the future as the vehicle encounters that driving environment, which may improve the corrections that may be applied to the data corresponding to the forward-looking sensor at that time.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664